DETAILED ACTION
This office action is in response to the amendment filed 7/21/2021.
Currently, claims 1, 3-7 and 9-20 are pending. Claims 2 and 8 have been canceled. Claims 13-20 remain withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2021 is being considered by the examiner, with the exception of the NPL document which is a text-only, non-English language document.

Allowable Subject Matter
Claims 1, 3-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, summarized in the first paragraph of the remarks filed 7/21/2021 have been fully considered and are persuasive. The Examiner notes that, although the added language is similar to the previously rejected and now canceled claims 2 and 8, it is in fact more limiting in that the second spacer is not just between the first spacer and the ILD layer, but more specifically is “sandwiched between a sidewall surface of the first spacer and a sidewall surface of the ILD layer”. This is patentably distinguishable from the arrangement of Hsu, in which the dispositional relationship between the first spacer 32 and the second spacer 20 is a vertical one, and the dispositional relationship between the ILD and the second spacer 20 is a horizontal one. Thus, the second spacer cannot be “sandwiched between a sidewall surface of the first spacer and a sidewall surface of the ILD layer”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to an invention non-elected with traverse in the reply filed on 4/22/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.







Conclusion
This application is in condition for allowance except for the following formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DANIEL LUKE/Primary Examiner, Art Unit 2896